Exhibit 99.1 FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: August 2, 2007 Tony Davis 318.388.9525 tony.davis@centurytel.com CenturyTel Reports Second Quarter 2007 Earnings MONROE, La CenturyTel, Inc. (NYSE: CTL) announces operating results for second quarter 2007. · Operating revenues, excluding nonrecurring items, increased 5.0% to $639.1 million compared to $608.9 million in second quarter 2006. Reported under GAAP, operating revenues increased 13.3% to$690.0 million. · Operating cash flow (as defined in the attached financial schedules), excluding nonrecurring items, rose 4.7% to $311.2 million from $297.1 million in second quarter 2006. · Net income, excluding nonrecurring items, increased 6.9% to $78.4 million from $73.4 million in second quarter 2006. Net income, reported under GAAP, was $112.3 million compared to $152.2 millionin second quarter 2006. · Diluted earnings per share, excluding nonrecurring items, rose 14.8% to $.70 in second quarter 2007 compared to $.61 in second quarter 2006, while GAAP diluted earnings per share was $1.00 in secondquarter 2007 and $1.26 in second quarter 2006. · Free cash flow (as defined in the attached financial schedules), excluding nonrecurring items, was $154.8 million in second quarter 2007. Second Quarter Highlights (Excluding nonrecurring items) (In thousands, except per share amounts and operating data) Quarter Ended 6/30/07 Quarter Ended 6/30/06 % Change Operating Revenues Operating Cash Flow (1) Net Income Diluted Earnings Per Share Average Diluted Shares Outstanding Capital Expenditures $ 639,122 311,226 78,434 .70 113,721 57,976 $ 608,907 297,120 73,404 .61 121,636 70,367 5.0 4.7 6.9 14.8 (6.5) (17.6) % Access Lines (2) (3) High-speed Internet Customers (3) 2,205,000 500,000 2,153,000 313,000 2.4 59.7 % % (1) Operating Cash Flow is a non-GAAP financial measure. A reconciliation of this item to comparable GAAP measures is included in the attached financial schedules. (2) Quarter ended 6/30/2006 access lines include adjustments made during 2006 to reflect the removal of test lines and database conversion and clean-up. (3) Quarter ended 6/30/2007 access lines and high-speed Internet customers include the Madison River acquisition. Excluding the effects of this acquisition, access lines decreased 5.2% and high-speed Internetcustomers increased 41.8%. “CenturyTel achieved strong financial results for the second quarter as the recently acquired Madison River properties contributed to revenue growth and effective cost containment contributed to earnings growth during the quarter,” Glen F. Post, III, chairman and chief executive officer, said. “We achieved solid growth of more 30,000 broadband connections during the quarter and, with the addition of Madison River, CenturyTel now serves more than 500,000 broadband customers.” Operating revenues,excluding nonrecurring items, increased 5.0% to $639.1 million in second quarter 2007 compared to $608.9 million in second quarter 2006, driven by the $32.1 million in revenues contributed by the Madison River properties acquired April 30, 2007. Other revenue increases during the quarter of approximately $23 million resulted primarily from an increase in high-speed Internet customers and growth in fiber transport revenues. These increases were more than offset by revenue declines of approximately $25 million primarily attributable to previously anticipated lower access revenues, access line losses and lower revenues under the amended satellite television agreement. Operating expenses, excluding nonrecurring items, increased 4.1% to $462.2 million from $443.9 million in second quarter 2006, primarily due to operating costs associated with the Madison River properties. Excluding costs associated with the Madison River properties, operating expenses declined in second quarter 2007 compared to second quarter 2006, primarily due to lower bad debt expense, reduced personnel expenses and outside labor costs, lower expenses under the amended satellite television agreement, and lower depreciation expense associated with fully depreciated assets. These declines more than offset increased expenses associated with growth in high-speed Internet and fiber transport customers. “CenturyTel’s financial strength allowed us to complete both the Madison River acquisition and our $1 billion share repurchase program with the repurchase of 2.9 million shares for $136 million during the quarter,” Post said. “We continue to retain significant financial flexibility and expect to utilize free cash flow to drive long-term shareholder value.” Operating cash flow, excluding nonrecurring items, for second quarter 2007 was $311.2 million. CenturyTel achieved an operating cash flow margin of 48.7% during the quarter versus 48.8% in second quarter 2006. Net income, excluding nonrecurring items, was $78.4 million compared to $73.4 million in second quarter 2007. Diluted earnings per share, excluding nonrecurring items, increased to $.70 in second quarter 2007 compared to $.61 in second quarter 2006, primarily due to increased operating income and the reduction in diluted shares outstanding as a result of share repurchases during the twelve months ended June 30, 2007. For the first six months of 2007, operating revenues, excluding nonrecurring items, were $1.240 billion compared to $1.219 billion in 2006, a 1.7% increase. Operating cash flow, excluding nonrecurring items, was $607.1 million for 2007 compared to $594.8 million a year ago. Net income, excluding nonrecurring items, was $156.3 million compared to $145.7 million in 2006, while diluted earnings per share was $1.38 compared to $1.19 in 2006. Under generally accepted accounting principles (GAAP), net income for second quarter 2007 was $112.3 million compared to $152.2 million for second quarter 2006. Diluted earnings per share was $1.00 in second quarter 2007 compared to $1.26 in second quarter 2006. Second quarter 2007 results include a $30.2 million after-tax positive revenue settlement related to the resolution of network access disputes and a $3.6 million after-tax benefit related to the amended satellite television agreement with Echostar. Second quarter 2006 results include a $72.4 million after-tax benefit related to the dissolution of the Rural Telephone Bank and a $6.4 million positive impact from the resolution of various income tax audit issues. For the first six months of 2007, prepared in accordance with GAAP, the Company reported net income of $190.1 million, or $1.67 per diluted share, compared to net income of $221.5 million, or $1.79 per diluted share, for the six months ended June 30, 2006. See the accompanying financial schedules for detail of the Company’s nonrecurring items for the years 2007 and 2006. For the third quarter 2007,CenturyTel expects total revenues of $690 to $700 million and diluted earnings per share of $.87 to $.92.The finalization of revenue settlements during the third quarter is expected to result in an approximate $.23 increase in diluted earnings per share. For the full year 2007, diluted earnings per share is expected to be in the range of $2.90 to $3.00, an increase over the $2.75 to $2.85 range previously provided. This increase in 2007 diluted earnings per share guidance is primarily due to the better than anticipated results during second quarter 2007, projected increases in Internet and long distance revenues, and the expectation that operating expenses will be lower in the second half of 2007 than previously forecast, along with the anticipation of a modest contribution from the Madison River properties. These outlook figures assume conversion of our $165 million of Series K convertible debentures and exclude nonrecurring items and the potential impact of any future mergers, acquisitions, divestitures, refinancing, share repurchases or other similar business transactions. Other. As previously reported, CenturyTel adopted the requirements of Staff Accounting Bulletin No. 108 (SAB 108) in fourth quarter 2006, which required the results of operations previously reported in the first, second and third quarters of 2006 to be adjusted.Second quarter 2006 and six months ended June 30, 2006 amounts included in this press release reflect amounts adjusted for the application of SAB 108. Reconciliation to GAAP. This release includes certain non-GAAP financial measures, including but not limited to operating cash flow, free cash flow and adjustments to GAAP measures to exclude the effect of nonrecurring items. In addition to providing key metrics for management to evaluate the Company’s performance, we believe these measurements assist investors in their understanding of period-to-period operating performance and in identifying historical and prospective trends. Reconciliations of non-GAAP financial measures to the most comparable GAAP measures are included in the attached financial schedules. Reconciliation of additional non-GAAP financial measures that may be discussed during the earnings call described below will be available in the Investor Relations portion of the Company’s Web site at www.centurytel.com. Investors are urged to consider these non-GAAP measures in addition to, and not in substitution for, measures prepared in accordance with GAAP. Investor Call. As previously announced, CenturyTel’s management will host a conference call at 10:30 a.m. Central Time today. Interested parties can access the call by dialing 866.837.9781.The call will be accessible for replay through August 8, 2007, by calling 888.258.7854 and entering the conference ID number 1109813. Investors can also listen to CenturyTel’s earnings conference call and replay by accessing the Investor Relations portion of the Company’s Web site at www.centurytel.com prior to August 23, 2007. In addition to historical information, this release includes certain forward-looking statements, estimates and projections that are based on current expectations only, and are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of the Company.Actual events and results may differ materially from those anticipated, estimated or projected if one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect.Factors that could affect actual results include but are not limited to:the timing, success and overall effects of competition from a wide variety of competitive providers; the risks inherent in rapid technological change; the effects of ongoing changes in the regulation of the communications industry; the Company’s ability to effectively manage its expansion opportunities, includingsuccessfully integrating newly-acquired properties into the Company’s operations andretaining and hiring key personnel; possible changes in the demand for, or pricing of, the Company’s products and services; the Company’s continued access to credit markets on favorable terms; the Company’s ability to successfully introduce new product or service offerings on a timely and cost-effective basis; the Company’s ability to collect its receivables from financially troubled communications companies; the Company’s ability to successfully negotiate collective bargaining agreements on reasonable terms without work stoppages; the effect of adverse weather; other risks referenced from time to time in the Company’s filings with the Securities and Exchange Commission (the “SEC”); and the effects of more general factors such as changes in interest rates, in tax rates, in accounting policies or practices, in operating, medical or administrative costs, in general market, labor or economic conditions, or in legislation, regulation or public policy.These and other uncertainties related to the Company’s business are described in greater detail in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, as updated by the Company’s subsequent SEC reports.You should be aware that new factors may emerge from time to time and it is not possible for management to identify all such factors, nor can it predict the impact of each such factor on the business or the extent to which any one or more factors may cause actual results to differ from those reflected in any forward-looking statements. You are further cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this release.The information contained in this release is as of August 2, 2007.The Company undertakes no obligation to update any of its forward-looking statements for any reason. CenturyTel (NYSE: CTL) is a leading provider of communications, high speed Internet and entertainment services in small-to-mid-size cities through our broadband and fiber transport networks.Included in the S&P 500 Index, CenturyTel delivers advanced communications with a personal touch to customers in 25 states.Visit us at http://www.centurytel.com.### CenturyTel, Inc. CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended June 30, 2007 Three months ended June 30, 2006 As adjusted As adjusted Increase Less excluding Less excluding (decrease) non- non- non- non- Increase excluding As recurring recurring As recurring recurring (decrease) nonrecurring In thousands, except per share amounts reported items items reported items items as reported items OPERATING REVENUES Voice $ 219,803 219,803 216,485 216,485 1.5 % 1.5 % Network access 266,202 48,987 (1 ) 217,215 221,663 221,663 20.1 % (2.0 %) Data 108,206 108,206 84,447 84,447 28.1 % 28.1 % Fiber transport and CLEC 40,714 13 (1 ) 40,701 36,051 36,051 12.9 % 12.9 % Other 55,066 1,869 (2 ) 53,197 50,261 50,261 9.6 % 5.8 % 689,991 50,869 639,122 608,907 - 608,907 13.3 % 5.0 % OPERATING EXPENSES Cost of services and products 226,388 (4,052 ) (2 ) 230,440 216,191 216,191 4.7 % 6.6 % Selling, general and administrative 97,456 97,456 95,596 95,596 1.9 % 1.9 % Depreciation and amortization 134,311 134,311 132,127 132,127 1.7 % 1.7 % 458,155 (4,052 ) 462,207 443,914 - 443,914 3.2 % 4.1 % OPERATING INCOME 231,836 54,921 176,915 164,993 - 164,993 40.5 % 7.2 % OTHER INCOME (EXPENSE) Interest expense (57,667 ) (57,667 ) (50,639 ) (50,639 ) 13.9 % 13.9 % Other income (expense) 8,080 8,080 123,459 118,649 (4 ) 4,810 (93.5 %) 68.0 % Income tax expense (69,984 ) (21,090 ) (3 ) (48,894 ) (85,603 ) (39,843 ) (5 ) (45,760 ) (18.2 %) 6.8 % NET INCOME $ 112,265 33,831 78,434 152,210 78,806 73,404 (26.2 %) 6.9 % BASIC EARNINGS PER SHARE $ 1.03 0.31 0.72 1.32 .68 0.64 (22.0 %) 12.5 % DILUTED EARNINGS PER SHARE $ 1.00 0.30 0.70 1.26 .65 0.61 (20.6 %) 14.8 % AVERAGE SHARES OUTSTANDING Basic 108,405 108,405 115,441 115,441 (6.1 %) (6.1 %) Diluted 113,721 113,721 121,636 121,636 (6.5 %) (6.5 %) DIVIDENDS PER COMMON SHARE $ 0.0650 0.0650 0.0625 0.0625 4.0 % 4.0 % NONRECURRING ITEMS (1) -Revenue recorded upon settlement of a dispute with a carrier. (2) -Reimbursement of amounts upon a change in our satellite television arrangement. (3) -Tax effects of items (1) and (2). (4)-Includes gain recorded upon redemption of Rural Telephone Bank stock ($117.8 million) and gain recorded upon sale of Arizona properties ($.9 million). (5)-Includes $46.3 million aggregate tax expense related to Item (4), net of $6.4 million net tax benefit due to the resolution of various income tax audit issues. CenturyTel, Inc. CONSOLIDATED STATEMENTS OF INCOME SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six months ended June 30, 2007 Six months ended June 30, 2006 As adjusted As adjusted Increase Less excluding Less excluding (decrease) non- non- non- non- Increase excluding As recurring recurring As recurring recurring (decrease) nonrecurring In thousands, except per share amounts reported items items reported items items as reported items OPERATING REVENUES Voice $ 428,878 428,878 433,499 433,499 (1.1 %) (1.1 %) Network access 477,601 48,987 (1 ) 428,614 446,986 1,128 (4 ) 445,858 6.8 % (3.9 %) Data 204,070 204,070 167,685 184 (4 ) 167,501 21.7 % 21.8 % Fiber transport and CLEC 79,040 13 (1 ) 79,027 71,831 71,831 10.0 % 10.0 % Other 101,257 1,869 (2 ) 99,388 100,197 100,197 1.1 % (0.8 %) 1,290,846 50,869 1,239,977 1,220,198 1,312 1,218,886 5.8 % 1.7 % OPERATING EXPENSES Cost of services and products 439,919 (4,052 ) (2 ) 443,971 438,746 5,493 (4 ) 433,253 0.3 % 2.5 % Selling, general and administrative 188,913 188,913 191,536 682 (4 ) 190,854 (1.4 %) (1.0 %) Depreciation and amortization 262,095 262,095 266,999 266,999 (1.8 %) (1.8 %) 890,927 (4,052 ) 894,979 897,281 6,175 891,106 (0.7 %) 0.4 % OPERATING INCOME 399,919 54,921 344,998 322,917 (4,863 ) 327,780 23.8 % 5.3 % OTHER INCOME (EXPENSE) Interest expense (104,628 ) (104,628 ) (100,725 ) (100,725 ) 3.9 % 3.9 % Other income (expense) 13,370 13,370 128,056 118,649 (5 ) 9,407 (89.6 %) 42.1 % Income tax expense (118,526 ) (21,090 ) (3 ) (97,436 ) (128,778 ) (37,976 ) (6 ) (90,802 ) (8.0 %) 7.3 % NET INCOME $ 190,135 33,831 156,304 221,470 75,810 145,660 (14.1 %) 7.3 % BASIC EARNINGS PER SHARE $ 1.73 0.31 1.42 1.86 0.64 1.22 (7.0 %) 16.4 % DILUTED EARNINGS PER SHARE $ 1.67 0.29 1.38 1.79 0.61 1.19 (6.7 %) 16.0 % AVERAGE SHARES OUTSTANDING Basic 109,718 109,718 118,917 118,917 (7.7 %) (7.7 %) Diluted 115,015 115,015 124,798 124,798 (7.8 %) (7.8 %) DIVIDENDS PER COMMON SHARE $ 0.1300 0.1300 0.1250 0.1250 4.0 % 4.0 % NONRECURRING ITEMS (1) -Revenue recorded upon settlement of a dispute with a carrier. (2) -Reimbursement of amounts upon a change in our satellite television arrangement. (3) -Tax effects of items (1) and (2). (4)-Severance and related costs due to workforce reduction, including revenue impact. (5)-Includes gain recorded upon redemption of Rural Telephone Bank stock ($117.8 million) and gain recorded upon sale of Arizona properties ($.9 million). (6)-Includes $44.4 million net tax expense related to Items (4) and (5), net of $6.4 million net tax benefit due to the resolution of various income tax audit issues. CenturyTel, Inc. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 (UNAUDITED) June 30, Dec. 31, 2007 2006 (in thousands) ASSETS CURRENT ASSETS Cash and cash equivalents $ 43,525 25,668 Other current assets 250,881 264,449 Total current assets 294,406 290,117 NET PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment 8,560,266 7,893,760 Accumulated depreciation (5,355,716 ) (4,784,483 ) Net property, plant and equipment 3,204,550 3,109,277 GOODWILL AND OTHER ASSETS Goodwill 3,999,526 3,431,136 Other 775,054 610,477 Total goodwill and other assets 4,774,580 4,041,613 TOTAL ASSETS $ 8,273,536 7,441,007 LIABILITIES AND EQUITY CURRENT LIABILITIES Short-term debt and current maturities of long-term debt $ 511,307 178,012 Other current liabilities 448,967 439,553 Total current liabilities 960,274 617,565 LONG-TERM DEBT 2,735,073 2,412,852 DEFERRED CREDITS AND OTHER LIABILITIES 1,441,155 1,219,639 STOCKHOLDERS' EQUITY 3,137,034 3,190,951 TOTAL LIABILITIES AND EQUITY $ 8,273,536 7,441,007 CenturyTel, Inc. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (UNAUDITED) Three months ended June 30, 2007 Three months ended June 30, 2006 As adjusted As adjusted Less excluding Less excluding non- non- non- non- In thousands As recurring recurring As recurring recurring reported items items reported items items Operating cash flow and cash flow margin Operating income $ 231,836 54,921 (1 ) 176,915 164,993 - 164,993 Add:Depreciation and amortization 134,311 134,311 132,127 132,127 Operating cash flow $ 366,147 54,921 311,226 297,120 - 297,120 Revenues $ 689,991 50,869 (1 ) 639,122 608,907 - 608,907 Operating income margin (operating income divided by revenues) 33.6 % 27.7 % 27.1 % 27.1 % Operating cash flow margin (operating cash flow dividedby revenues) 53.1 % 48.7 % 48.8 % 48.8 % Free cash flow (prior to debt service requirements and dividends) Net income $ 112,265 33,831 (1 ) 78,434 152,210 78,806 (2 ) 73,404 Add:Depreciation and amortization 134,311 - 134,311 132,127 - 132,127 Less:Capital expenditures (57,976 ) - (57,976 ) (70,367 ) - (70,367 ) Free cash flow $ 188,600 33,831 154,769 213,970 78,806 135,164 Free cash flow $ 188,600 213,970 Gain on asset dispositions - (118,649 ) Deferred income taxes 16,634 12,732 Changes in current assets and current liabilities 36,943 31,597 Decrease in other noncurrent assets 2,621 2,887 Increase (decrease) in other noncurrent liabilities (11,266 ) 894 Retirement benefits 9,011 7,548 Excess tax benefits from share-based compensation (3,280 ) (761 ) Other, net 2,076 1,702 Add:Capital expenditures 57,976 70,367 Net cash provided by operating activities $ 299,315 222,287 NONRECURRING ITEMS (1)-Includes $49.0 million revenue recorded upon settlement of a dispute with a carrier and $5.9 million reimbursement of amounts (of which $1.9 million increased revenues) upon a change in our satellite television arrangement (presented on both a pre-tax and after-tax basis). (2)-Includes (i) $72.4 million after-tax gains recorded upon redemption of Rural Telephone Bank stock and sale of Arizona properties and (ii) $6.4 million net tax benefit due to the resolution of various income tax audit issues. CenturyTel, Inc. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (UNAUDITED) Six months ended June 30, 2007 Six months ended June 30, 2006 As adjusted As adjusted Less excluding Less excluding non- non- non- non- In thousands As recurring recurring As recurring recurring reported items items reported items items Operating cash flow and cash flow margin Operating income $ 399,919 54,921 (1 ) 344,998 322,917 (4,863 ) (2 ) 327,780 Add:Depreciation and amortization 262,095 262,095 266,999 266,999 Operating cash flow $ 662,014 54,921 607,093 589,916 (4,863 ) 594,779 Revenues $ 1,290,846 50,869 (1 ) 1,239,977 1,220,198 1,312 (2 ) 1,218,886 Operating income margin (operating income dividedby revenues) 31.0 % 27.8 % 26.5 % 26.9 % Operating cash flow margin (operating cash flowdivided by revenues) 51.3 % 49.0 % 48.3 % 48.8 % Free cash flow (prior to debt service requirements and dividends) Net income $ 190,135 33,831 (1 ) 156,304 221,470 75,810 (3 ) 145,660 Add:Depreciation and amortization 262,095 - 262,095 266,999 - 266,999 Less:Capital expenditures (106,856 ) - (106,856 ) (130,455 ) - (130,455 ) Free cash flow $ 345,374 33,831 311,543 358,014 75,810 282,204 Free cash flow $ 345,374 358,014 Gain on asset dispositions - (118,649 ) Deferred income taxes 30,005 22,151 Changes in current assets and current liabilities 70,835 (460 ) Decrease in other noncurrent assets 3,653 297 Increase (decrease)in other noncurrent liabilities (11,667 ) 2,286 Retirement benefits 14,647 14,926 Excess tax benefits from share-based compensation (6,312 ) (4,947 ) Other, net 4,634 2,244 Add:Capital expenditures 106,856 130,455 Net cash provided by operating activities $ 558,025 406,317 NONRECURRING ITEMS (1)-Includes $49.0 million revenue recorded upon settlement of a dispute with a carrier and $5.9 million reimbursement of amounts (of which $1.9 million increased revenues) upon a change in our satellite television arrangement (presented on both a pre-tax and after-tax basis). (2)-Severance and related costs due to workforce reduction, including revenue impact. (3)-Includes (i) $72.4 million after-tax gains recorded upon redemption of Rural Telephone Bank stock and sale of Arizona properties, (ii) $3.0 million severance and related costs due to workforce reduction, including revenue impact, net of tax, and (iii) $6.4 million net tax benefit due to the resolution of various income tax audit issues.
